DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed September 8, 2021 has been entered.  Claims 1 and 10 are amended.  Claims 5, 6, 8, 9, 12, 16 and 17 are indicated withdrawn but Examiner is treating the claims as they are canceled.  Applicant is requested to confirm that the indicated withdrawn claims are indeed canceled.  Therefore, claims 1-4, 7, 10, 11 and 13-15 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector and internal bore of at least claims 1, 3, 4, 14 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 14 and 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 3 and 4 recites the limitations "the internal bore" respectively in line 1.  There is insufficient antecedent basis for these limitations in the claim.  Claims 14 and 15 have similar issues.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al., U.S. Patent 2015/0345272 in view of Wells, U.S. Patent Publication 2005/0184084

As per claim 1, Kajaria et al. disclose a lubricant system (paras [0035, 0036]) (fig. 4) comprising:
 a pump (para [0036], line 6);
 	wherein the pump is able to pump grease (para [0036] lines 1-6);
 	 a manifold (para [0036] line 5);
 	wherein a grease moves through the manifold with a less than 10% pressure loss (Examiner interprets the grease manifold to have less than 10% pressure loss due to its purpose as being a reservoir with multiple outlets and overall large interior volume with few restrictions);
 	at least two valves (para [0036] line 8);
 	 a grease line (50) (fig. 4) affixed to each valve (para [0036] line 8);
 	 wherein each grease line (50) includes a connector (para [0036] line 14, 15); wherein the connector is suitable for connecting to a frac valve (56).
 	Kajaria et al. do not disclose a hose reel for storing at least a portion of each of the grease lines. However, Wells in his Systems and Methods of Fluid Distribution invention teaches a portable fluid distribution station 120 with a series of hose reels 310 attached with a mounting frame for storing hoses (fig. 3A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grease skid of Kajaria by moving the panel and lubricant lines onto the grease skid by use of a mounting frame and hose reels, as taught by Wells, for the purpose of making the grease skid more readily portable.
As per claims 2 and 13, Kajaria et al. and Wells as set forth above, disclose the claimed invention except for the grease has a kinematic viscosity at 40°C of between 150 and 1,600 Centistokes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

As per claims 3 and 14, Kajaria et al. and Wells as set forth above, disclose the claimed invention except for the internal bore of the manifold is between 0.75 inches and 1.5 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the internal bore of a manifold appropriately for optimum performance with the grease associated with the system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claims 4 and 15, Kajaria et al. and Wells as set forth above, disclose the claimed invention except for the internal bore of the valves is between 0.25 inches and 0.7 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the bore of the valves appropriately for optimum performance with the grease associated with the system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claims 7 and 11, Kajaria et al. and Well as set forth above, disclose a flowmeter (para [0037], line 7).  Kajaria et al. disclose a flowmeter as an alternative to counting strokes of the grease pump in the system described in para [0036].

As per claim 10, Kajaria et al. disclose a method of lubricating multiple frac valves (56) comprising:

 	wherein the at least two frac valves (56) are inside a red zone (32) [pressure zone];
 	opening a valve (para [0036] line 8) between a high-pressure manifold (para [0036] line 5) and a first of the at least two lubricant line storage areas;
 	wherein the open valve (para [0036] line 8) provides a fluid path between a high-pressure pump (para [0036], line 6) and a first of the at least two frac valves (56);
 	actuating the high-pressure pump (56);
 	wherein the high-pressure pump supplies lubricant at high pressure from a lubricant reservoir (large cylinder on grease skid 42, fig. 4) through the fluid path to the first of the at least two frac valves (56).
 	Kajaria et al. do not disclose the lubricant line storage areas are hose reels.  However, Wells in his Systems and Methods of Fluid Distribution invention teaches a portable fluid distribution station 120 with a series of hose reels 310 attached with a mounting frame for storing hoses (fig. 3A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grease skid of Kajaria by moving the panel and lubricant lines onto the grease skid by use of a mounting frame and hose reels, as taught by Wells, for the purpose of making the grease skid more readily portable.

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. Beginning on p. 9, Applicant argues Kajaria discloses a communication line (50) that uses pressure to communicate a signal to operate a valve.  Examiner agrees, however, Kajaria shows grease supply line (58) feeds selector panel (54) and the only way to get grease from there to valves (56) is .
 	Next, Applicant argues beginning on p. 10 that Wells is non-analogous prior art from a different field of endeavor.  In response, it has been held the determination that a reference is from a non-analogous art is twofold.  First, we decide if the reference is within the field of the inventor’s endeavor.  If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor is involved.  In re Wood, 202 USPQ 171, 174.  In this instance, Kajaria discloses a Remote Mobile Operations and Diagnostic Center for Frac Services.   Portable equipment is disclosed including grease skid (42) in fig. 4.  Wells teaches the use of hose reels on a portable cart.  The Wells reference is pertinent to the problem of having lubrication lines that need to be portable by teaching hose reels for storage of lines.  Thus, both references share a common problem of portability and therefore Wells is analogous art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654